COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE:  FREDERICK L. MCGUIRE AND
MCGUIRE KELLNER L.L.P.,


                       Relators.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00036-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relators, Frederick L. McGuire and McGuire Kellner L.L.P., have filed a petition for writ
of mandamus, requesting this Court to compel the Honorable Bonnie Rangel, Judge of the 171st
District Court of El Paso County, to rule on Relators' motion to compel arbitration.  Mandamus will
lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)
(orig. proceeding).  Moreover, the relator must demonstrate no other adequate remedy exists at law. 
See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding).  Based
on the record before us, we are unable to conclude that Relators are entitled to relief by writ of
mandamus.  Accordingly, we deny the relief requested in the petition.  See Tex. R. App. P. 52.8(a). 
Further, we lift the stay entered by previous written order of this Court.


						GUADALUPE RIVERA, Justice
February 10, 2010

Before Chew, C.J., McClure, and Rivera, JJ.